Citation Nr: 1130690	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  The Veteran died in June 1977.  The appellant asserts she is the Veteran's surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is the surviving spouse of the Veteran because they entered into a valid common law marriage more than one year prior to his death in June 1977 and that they lived together continuously until his death.

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

The record before the Board does not show that VA has complied with its duty to inform the appellant of the evidence needed to substantiate her claim, the evidence and information that she should submit, and the assistance that VA will provide to obtain evidence on her behalf.  

It is of note that appellant contends that she moved in with the Veteran in "Kingston" over a year prior to his death.  Documents show that the RO determined that an internet search of the address revealed it to be in New Hampshire.  The claim was denied in part on the basis that New Hampshire does not recognize common law marriages.

A more recent document on file, however, suggests that the address where appellant lived with the Veteran was in Pennsylvania.  This appears consistent with the written documents on file, suggesting that the appellant has lived and worked in Pennsylvania during this time period.  Administrative review suggests that common law marriages were recognized in Pennsylvania prior to 2005.  Thus, clarification of this matter is in order.

In addition, in a March 2011 letter, the appellant asserted that she never received any correspondence regarding an August 2010 VA administrative decision that was referenced in a February 2011 supplemental statement of the case (SSOC).  Hence, a remand is warranted for the RO to provide the appellant with a copy of the August 2010 VA administrative decision.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should inform the appellant and her representative of the evidence required to establish the existence of a valid common low marriage between the appellant and the Veteran during the period of their alleged common law marriage (consistent with 38 C.F.R. §  3.205(a)(6) (2010)), the evidence and information that she should submit, and the assistance that VA will provide to obtain evidence on her behalf.  Specifically, appellant should submit any tax information, utility bills, or other evidence that she and the Veteran lived together as husband and wife from 1976.  Also, appellant should be requested to provide the State where the address in Kingston was when she moved in with the Veteran.

2.  Provide the appellant and her representative with a copy of the August 2010 VA administrative decision.

3. Thereafter, the RO/AMC should readjudicate the appellant's claim on appeal, to include consideration of the state where Kingston is listed.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


